State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 23, 2015                    518998
________________________________

In the Matter of JAHMEL CLARK,
                    Appellant,
      v
                                            MEMORANDUM AND ORDER
NEW YORK STATE DEPARTMENT OF
   CORRECTIONS AND COMMUNITY
   SUPERVISION,
                    Respondent.
________________________________


Calendar Date:   February 24, 2015

Before:   Peters, P.J., Garry, Devine and Clark, JJ.

                             __________


     Jahmel Clark, Wallkill, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Appeal from that part of a judgment of the Supreme Court
(McDonough, J.), entered May 6, 2014 in Albany County, which
dismissed petitioner's application, in a proceeding pursuant to
CPLR article 78, to review a determination of the Commissioner of
Corrections and Community Supervision which found petitioner
guilty of violating a prison disciplinary rule.

     Judgment affirmed.    No opinion.
                        -2-                  518998

Peters, P.J., Garry, Devine and Clark, JJ., concur.



ORDERED that the judgment is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court